TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00723-CV



         TEA Ranch, LP, through its General Partner, Thomas Everett Allen; and
                    Thomas Everett Allen, Individually, Appellants

                                               v.

    Jan Yates Boultinghouse, in her Capacity as Executor of the Estate of Mack Yates,
                                       Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
        NO. 13883, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           CONCURRING OPINION


              I concur in the judgment.



                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Filed: February 26, 2014